Title: From Thomas Jefferson to David Rittenhouse, 21 March 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Mar. 21. 1793.

Th: Jefferson with the approbation of the President begs leave to draw the attention of Mr. Rittenhouse to the latter part of the 1st. section of the inclosed act, and to request that he will take measures for collecting samples of foreign coins issued in the year 1792, of the species which usually circulate in the US. to examine by assays at the Mint whether the same are conformable to the respective standards required, and to report the result, that the same may be made known by Proclamation.
